Citation Nr: 1752305	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  17-26 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an initial compensable rating for a left leg length discrepancy (claimed as left hip condition).


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs Division


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2011 to June 2016.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2017 rating decision of the Fort Harrison, Montana, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

In October 2017, the Veteran's representative submitted a written statement indicating the Veteran's desire to withdraw all appeals currently pending before the Board.


CONCLUSION OF LAW

The criteria for withdraw of the appeal of the issue of an initial compensable rating for a left leg length discrepancy have been met.  38 U.S.C. § 7105(a), 7108 (2012);  38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a October 2017 statement submitted by the Veteran's representative, the representative stated that pursuant to a telephone conversation with the Veteran, the Veteran wishes to withdraw his appeal for entitlement to an initial evaluation in excess of 0 percent for left leg length discrepancy.

A Veteran may withdraw a substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204 (2017).  The Board finds that the Veteran effectively withdrew the substantive appeal for a higher initial rating for a left leg length disability.  Therefore, the Board concludes that no allegation of fact or law remains.  In the absence of such assertions, the Veteran's appeal regarding that issue should be dismissed.  38 U.S.C. § 7105 (2012).


ORDER

The appeal is dismissed.



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


